Citation Nr: 1624534	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-46 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as military-induced drug addiction.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from March 1973 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) by way of a January 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for alcohol and marijuana abuse, in remission.  The Veteran perfected an appeal of that issue to the Board.

The Veteran had a hearing before the undersigned Veterans' Law Judge in February 2012.  A transcript of that proceeding has been associated with the claims file.

A January 2014 Board decision denied the Veteran's service connection claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a December 2015 Memorandum Decision, the Court vacated the January 2014 Board decision and remanded the matter for further proceedings.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's service connection claim has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran essentially contends that any currently diagnosed acquired psychiatric disorder is the result of his military service, to include being prescribed Ritalin during service for difficulty staying awake during training.  See, e.g., September 2009 claim and September 2010 submissions.  

In its December 2015 Memorandum Decision, the Court found that the Board failed to provide an adequate statement of reasons or bases for its rejection of evidence favorable to the Veteran's claim; specifically, a March 2007 eMedTV webpage printout which noted that "Ritalin for [attention deficit hyperactive disorder] has not been adequately studied..."  The Court observed that the Board discounted the probative value of this evidence because the printout did not analyze the relationship between the Veteran's claimed disorder and his military service, and considered none of the specific facts of the Veteran's case.  See Memorandum Decision, pg. 3.  The Court found that the Board's evidentiary determination conflicted with its reliance on a December 2009 VA QTC examination report, which was also based on a medical study that the Court stated in no way addressed the specific facts of the Veteran's case and solely dealt with Ritalin prescribed to children.  The Court directed the Board to provide an adequate statement of reasons or bases for its reliance on the December 2009 examination report, or to remand the Veteran's claim for a new examination.  Id.

As the Court has called into question the adequacy of the December 2009 VA QTC psychiatric examination report, and given the additional evidence associated with the record since that time, the Board finds a remand is warranted to afford the Veteran a new VA psychiatric examination.  See February 2016 and May 2016 letters from the Veteran's representative.

Additionally, the Veteran asserts that he had behavioral difficulties during service as a result of his Ritalin prescription.  See, e.g., September 2010 submission, labeled Attachment 7, pg. 5.  Review of the claims file indicates the Veteran's personnel records have not been associated with the record.  As these records could support his claim, in particular the circumstances of the Veteran's service, the AOJ should obtain the Veteran's personnel records and incorporate them into the claims file.

For the sake of completeness, the Board will address the representative's other arguments that were not dealt with in the Court's decision.  

In the May 2015 Appellant Brief, the representative asserted that VA should have obtained the Veteran's Social Security Administration (SSA) disability records as there was a reasonable possibility they could support his claim.  See May 2015 Appellant Brief, pg. 11.  In this regard, a July 2006 discharge summary indicated that the Veteran was filing a claim for disability for his "memory."  Given the representative's request and the July 2006 discharge summary, the AOJ should obtain additional information from the Veteran about any disability compensation awards from SSA and attempt to locate such records from the appropriate sources.  Any located records should be associated with the claims file.

The representative also argued that the VLJ who presided over the February 2012 hearing erred in not suggesting that the Veteran resubmit certain evidence for consideration in his appeal.  The evidence in question was an undated, unsigned medical opinion which the Board determined to be of limited probative value.  The representative contends that during the hearing the VLJ should have suggested that the Veteran resubmit the medical opinion with the examiner's signature, identification of his education and expertise, and a more detailed rationale, citing 38 C.F.R. § 3.103(c)(2) (2015).  

The above regulation requires VA employees conducting hearings to suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  Notwithstanding the fact that the Veteran's submission of a positive nexus opinion indicates that he was fully aware of (and did not overlook) evidence necessary to support his claim, the Veteran and his representative have clearly demonstrated they have such notice by virtue of the May 2015 and October 2015 Appellant Briefs and the arguments contained therein.  See also May 2016 letter, indicating that the Veteran intended to develop pertinent evidence.  Thus, the Veteran and his representative are invited to submit any evidence they feel may support the Veteran's claim for benefits, to include a positive nexus opinion with any characteristics that may increase its probative value, such as the medical provider's signature, the date of the opinion, identification of his or her education and expertise, and a more detailed rationale.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for any acquired psychiatric disorders.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

3.  Take any appropriate steps to obtain SSA records that pertain to the Veterans claim for disability benefits.

4.  Obtain the Veteran's service personnel records from his service with the Air Force from all appropriate sources, including but not limited to the Veteran's unit and the National Personnel Records Center (NPRC) or the Records Management Center (RMC) as well as any other appropriate repository.  

5.  After the previous steps have been completed and any requested records have been associated with the claims file, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately September 2009.

b)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service, to include the Veteran's prescription of Ritalin and his in-service reports of depression, insomnia, racing thoughts, and confusion.

The entire claims file must be reviewed in conjunction with the examination, including but not limited to the treatise evidence submitted by the Veteran in August 2009 and February 2012, the Veteran's lay statements including his submissions received by VA in September 2010, as well as any subsequent evidence submitted by the Veteran and his representative.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  The AOJ must review the clinician's report (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the RO should review the claim in light of all the evidence of record.  If the requested benefit remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




